UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7675



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTT TREMAYNE GRIFFIN, a/k/a Nugget,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-99-68-2, CA-02-75-2)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Tremayne Griffin, Appellant Pro Se.     Ronald Glen Reel,
COMMONWEALTH’S ATTORNEY’S OFFICE, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Tremayne Griffin seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude on the reasoning

of the district court that Griffin has not made a substantial

showing of the denial of a constitutional right. See United States

v. Griffin, Nos. CR-99-68-2; CA-02-75-2 (E.D. Va. filed Oct. 1,

2002 & entered Oct. 2, 2002). We note that Griffin claims on appeal

that the district court failed to address his selective prosecution

allegation. While the district court did not expressly address this

claim, Griffin offered no support for his conclusory allegations.

Therefore, no relief is warranted.     Accordingly, we deny Griffin’s

motion for a certificate of appealability and dismiss the appeal.

See 28 U.S.C. § 2253(c) (2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2